Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 26, 1995 (People v Allen, 216 AD2d 569, affd 88 NY2d 831), affirming a judgment of the Supreme Court, Suffolk County, rendered December 23, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Sullivan, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.